ORDER

PER CURIAM.
Movant, Michael Capraro, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing in the Circuit Court of the County of St. Louis. We have reviewed the briefs of the parties and the legal file and find the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we find that an extended opinion would have no precedential value, we affirm pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.